Citation Nr: 1007905	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cancer of 
the right tonsil with metastasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, declining the Veteran's request to 
reopen his claim of service connection for cancer of the 
right tonsil for failure to submit new and material evidence.  

The Veteran was afforded a Videoconference hearing before the 
undersigned Veterans Law Judge in December 2009.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

Since the September 2008 statement of the case, the Veteran 
has submitted additional evidence in support of his claim.  
VA received a written waiver of RO consideration of this 
evidence from the Veteran in December 2009, and as such, a 
remand is not necessary on this basis.  


FINDINGS OF FACT

1.  The RO's April 2003 decision denying the Veteran's claim 
of service connection for right tonsil cancer was not 
appealed, and is therefore final.  

2.  Evidence received since the April 2003 final decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for right tonsil cancer and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's cancer of the right tonsil with metastasis 
manifested as a result of his active military service in the 
Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for cancer of the right tonsil with metastasis is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2009).

2.  New and material evidence has been received by VA, and as 
such, the Veteran's claim of entitlement to service 
connection for cancer of the right tonsil with metastasis is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  The criteria for establishing entitlement to service 
connection for cancer of the right tonsil with metastasis, to 
include as secondary to exposure to herbicides, have been 
met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  





	(CONTINUED ON NEXT PAGE)
New and Material Evidence

Relevant Laws and Regulations

In July 2007, the RO declined to reopen the claim of 
entitlement to service connection for cancer of the right 
tonsil.  As previously discussed, irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a low back disorder.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was denied service connection for cancer of the 
right tonsil in an April 2003 rating decision.  The RO denied 
the Veteran's claim because the evidence of record did not 
link this disability to the Veteran's military service.  
Therefore, for the evidence to be material in this case, it 
must address this unestablished fact.  

VA received a letter from an internist with the initials 
S.H.B. dated December 2009.  The Veteran testified in his 
December 2009 video hearing that Dr. B is his primary care 
provider.  According to Dr. B, the Veteran's oral cancer was 
most likely secondary to his exposure to Agent Orange.  Dr. B 
based this opinion on the fact that the Veteran did not have 
a history of tobacco use, making oral cancers very unlikely 
on that basis.  

As already noted, when determining whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus, 3 Vet. App. 
at 513.  Therefore, without offering an opinion as to the 
weight to be provided to this statement, it is presumed 
credible and it does suggest that the Veteran's cancer is 
related to exposure to Agent Orange during his military 
service.  This qualifies as new and material evidence and the 
Veteran's claim of entitlement to service connection for 
cancer of the right tonsil is reopened.  

Entitlement to Service Connection 

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for cancer of the right tonsil.  Specifically, the 
Veteran contends that this disorder is secondary to exposure 
to herbicidal agents, such as Agent Orange, during his 
military service.  As outlined below, the evidence of record 
supports the Veteran's contention.  Therefore, the Veteran's 
claim is granted.  

A Veteran is presumed to have been exposed to herbicides if 
he or she served in Vietnam between January 9, 1962, and May 
7, 1975, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. § 1116(f).  "Service in 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Veteran's DD-214 demonstrates that the Veteran served in the 
Army with more than one year and nine months of foreign 
service.  The Veteran was the recipient of, among other 
awards, the Vietnam Campaign Medal and the Vietnam Service 
Medal.  Therefore, the evidence demonstrates that the Veteran 
served in the Republic of Vietnam, and as such, his exposure 
to herbicidal agents is conceded.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

The Veteran does not suffer from one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e).  Private treatment 
records from December 2002 confirm that the Veteran was 
diagnosed with cancer of the right tonsil.  This is not a 
disease that has been found to be related to exposure to 
Agent Orange.  The Board notes that the Veteran testified in 
his December 2009 that the tonsils are part of the lymphatic 
system and located in the throat, and as such, his cancer 
should be considered a soft-tissue sarcoma.  However, the 
record does not demonstrate that the Veteran has been 
diagnosed with a sarcoma, and as a lay person, the Veteran is 
not competent to label his cancer as a soft tissue sarcoma.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  

The Veteran also submitted a number of articles printed from 
the internet demonstrating that soft tissue sarcomas are 
related to Agent Orange, and, that the tonsils are related to 
the lymphatic system.  However, the issue is not whether a 
soft tissue sarcoma is related to military service or whether 
the tonsils are part of the lymphatic system.  Rather, the 
issue is whether cancer of the tonsils is one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e).  These 
articles provide no information in support of such a finding, 
and as such, are of no probative value to the Veteran's 
claim.  Therefore, these articles will not be discussed 
further.  

The Board also recognizes that VA received a letter from a 
physician with the initials B.A.M. in December 2009 
indicating that tonsillar cancer is an Agent Orange 
associated tumor.  However, Dr. M provided no medical 
evidence in support of this classification.  Furthermore, the 
Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 
11 directed VA to make determinations as to whether 
presumptions should be established for any other diseases 
based on the existence of a "positive association" between 
exposure to an herbicide agent and the occurrence of such 
diseases in humans.  38 U.S.C. § 1116(b).  In making its 
determinations, VA must consider periodic reports prepared by 
the National Academy of Sciences (NAS), pursuant to the Agent 
Orange Act, reviewing and evaluating the scientific evidence 
regarding the health effects of herbicide exposure and any 
other sound medical and scientific evidence available to VA.  
38 U.S.C. § 1116(b)(2).  Therefore, while Dr. M may be of the 
opinion that cancer of the tonsils is a disease related to 
herbicide exposure, this conclusion has not been reached by 
VA pursuant to the Agent Orange Act of 1991, and as such, is 
not a disability that is presumed to be related to herbicide 
exposure.  As such, the Veteran is not entitled to service 
connection for cancer of the right tonsil, due to exposure to 
Agent Orange, on a presumptive basis.  

While the Veteran asserts that his cancer of the right tonsil 
should be presumptively service-connected due to his exposure 
to Agent Orange, the Board has also considered the Veteran's 
claim on a direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude the Veteran from establishing direct 
service connection with proof of actual direct causation.  

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

The Veteran's service treatment records demonstrate that the 
Veteran was not diagnosed with, or treated for, cancer of the 
tonsils during his military service.  The first evidence of 
record after the Veteran's separation from service regarding 
cancer of the right tonsil are December 2002 private 
treatment records that note a diagnosis of cancer of the 
right tonsil.  A January 2003 follow-up treatment note 
indicates that the Veteran first developed sore throat and 
fatigue approximately four months earlier.  

The Veteran underwent an Agent Orange registry examination in 
April 2007.  It was noted that the Veteran had been diagnosed 
with tonsillar cancer in the past.  The Veteran was found to 
be status post-chemotherapy and radiation therapy at the time 
of examination.  No opinion was provided regarding the 
possible etiology of the Veteran's cancer, but the Veteran 
denied a history of tobacco use or alcohol use during this 
evaluation.  

VA has also received several letters from private physicians 
in support of the Veteran's claim.  Throughout the course of 
the appeal, and most recently in December 2009, VA has 
received copies of a letter from a private physician with the 
initials B.A.M.  The record demonstrates that Dr. M is the 
oncologist who treated the Veteran for his tonsil cancer in 
2003.  Dr. M notes that the Veteran was currently under her 
care.  Dr. M indicated that while the Veteran had excellent 
response to his cancer treatment, he had developed a number 
of secondary disabilities, including peripheral neuropathy 
and rapid dental deterioration.  Dr. M asserted that 
tonsillar cancer is a tumor that is associated with Agent 
Orange, and as such, the Veteran's secondary disabilities 
should be compensated.  However, as already discussed in the 
previous section, Dr. M did not provide any evidence in 
support of this assertion.  This claim is, therefore, of 
limited probative value.  

VA also received a letter from the Veteran's primary care 
physician, whose initials are S.H.B., in December 2009.  
According to Dr. B, the Veteran's oral cancer was most likely 
secondary to his exposure to Agent Orange during his service 
in Vietnam.  Dr. B based this opinion on the fact that the 
Veteran did not have a history of tobacco use, making oral 
cancers very unlikely on that basis.  

Having considered all of the above evidence, and affording 
the Veteran the benefit of the doubt, the Board concludes 
that the Veteran is entitled to service connection for cancer 
of the right tonsil.  While there is no evidence of cancer 
during the Veteran's military service, as previously 
discussed, the Veteran's exposure to Agent Orange during his 
military service has been conceded.  The evidence also 
demonstrates that the Veteran was diagnosed with cancer of 
the right tonsil in December 2002.  According to Dr. B, the 
most likely etiological onset of the Veteran's cancer was his 
exposure to Agent Orange.  The record demonstrates that Dr. B 
has been the Veteran's primary care physician since at least 
December 2002.  Dr. M, who has been involved with the 
Veteran's care and treatment since at least January 2003, 
also appeared to offer this opinion by noting that it was her 
opinion that tonsillar cancer was related to Agent Orange.  
The record contains no evidence calling into question the 
credibility of these physicians, and there is no medical 
evidence of record suggesting that the Veteran's tonsil 
cancer is not secondary to Agent Orange exposure during 
military service.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board concludes that the Veteran is entitled 
to service connection for cancer of the right tonsil with 
metastasis.  See 38 U.S.C. § 5107(b).  


ORDER

New and material evidence having been received, the Veteran's 
claim of service connection for cancer of the right tonsil 
with metastasis is reopened.  

Entitlement to service connection for cancer of the right 
tonsil with metastasis is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


